Case: 15-60740      Document: 00513933811         Page: 1    Date Filed: 03/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                           United States Court of Appeals

                                    No. 15-60740
                                                                                    Fif h Circuit

                                                                                  FILED
                                  Summary Calendar                          March 30, 2017
                                                                             Lyle W. Cayce
JORGE LUIS SAUCEDO-MARTINEZ,                                                      Clerk


                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A034 158 540


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Petitioner Jorge Luis Saucedo-Martinez, a citizen of Mexico, petitions for
review of an order of the Department of Homeland Security (DHS) reinstating
a prior order of removal against him, pursuant to 8 U.S.C. § 1231(a)(5).
Saucedo-Martinez challenges an immigration judge’s (IJ’s) ruling concurring
with an asylum officer’s determination that he did not have a reasonable fear
of persecution or torture if removed to Mexico. There is no merit to Saucedo-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60740     Document: 00513933811     Page: 2   Date Filed: 03/30/2017


                                  No. 15-60740

Martinez’s assertion that the IJ erroneously prohibited him from establishing
the reasonableness of his fear of persecution or torture by refusing to allow the
presentation   of    testimony   and   documentary    evidence   regarding    his
membership in the particular social group of “narco refugee[s].” The DHS
regulations do not require that the IJ conduct a full evidentiary hearing;
rather, the IJ need only review the negative reasonable fear determination
based on the record developed by the asylum officer. See 8 C.F.R. § 208.31(g).
      There is likewise no merit to Saucedo-Martinez’s argument that he was
not provided timely notice of his impending deportation and was thereby
deprived of the opportunity to timely file an application for withholding of
deportation. Under the DHS regulations, if the IJ concurs with the asylum
officer’s negative reasonable fear determination, the case is returned to DHS
for the alien’s removal without any further administrative appeal or the
opportunity to seek withholding of removal. See § 208.31(g)(1)-(2).
      Saucedo-Martinez additionally asserts that he should be returned to the
United States because he was unlawfully deported on September 10, 2015,
without timely notice to his counsel while a court-ordered stay of removal was
in effect. Saucedo-Martinez unsuccessfully asserted this same argument in
motions before both the United States Court of Appeals for the Ninth Circuit,
which had ordered the temporary stay of removal on September 10, 2015, and
this court, to which the Ninth Circuit transferred the case after vacating its
temporary stay on October 21, 2015. Saucedo-Martinez has failed to offer any
compelling statutory, regulatory, or jurisprudential basis for his assertion that
he is entitled to be returned to the United States.
      Finally, Saucedo-Martinez contends that he was unconstitutionally
denied the opportunity to effectively challenge his reinstated removal order
because he was not allowed to present specific evidence at his reasonable fear



                                        2
    Case: 15-60740   Document: 00513933811     Page: 3   Date Filed: 03/30/2017


                                No. 15-60740

hearing before the IJ and because he was removed without timely notice to his
counsel, in violation of the stay order, and was thus not able to pursue his
request for prosecutorial discretion and his application for withholding of
removal. Aliens do have a Fifth Amendment right to due process in reinstated
removal proceedings, Ojeda-Terrazas v. Ashcroft, 290 F.3d 292, 302 (5th Cir.
2002), but an alien must make an initial showing of substantial prejudice to
prevail on a due process challenge. De Zavala v. Ashcroft, 385 F.3d 879, 883
(5th Cir. 2004). Saucedo-Martinez has not shown that the result in this case
would be different if he had been given the procedural safeguards he seeks, so
his due process challenge fails. See Ojeda-Terrazas, 290 F.3d at 302.
      PETITION FOR REVIEW DENIED.




                                      3